      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 1 of 28



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: 212-465-1180
Fax: 212-465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IVAN ARCOS,
on behalf of himself,
FLSA Collective Plaintiffs
and the Class,

                    Plaintiff,                                     Case No.:

                                                                   CLASS AND
                                                                   COLLECTIVE ACTION
                                                                   COMPLAINT
                    v.
                                                                   Jury Trial Demanded
52 W 33 ASSOCIATES LLC,
      d/b/a PETIT POULET,
HERALD HOTEL ASSOCIATES, L.P.,
      d/b/a RADISSON MARTINIQUE BROADWAY
KELLARI PAREA, LLC,
      d/b/a THE KELLARI HOSPITALITY GROUP
STAVROS AKTIPIS, and
HAROLD THURMAN,

               Defendants.


       Plaintiff, IVAN ARCOS, (“Plaintiff”), on behalf of himself and others similarly situated,

by and through his undersigned attorneys, hereby files this Class and Collective Action Complaint

against Defendants, 52 W 33 ASSOCIATES LLC, d/b/a PETIT POULET, HERALD HOTEL

ASSOCIATES, L.P., d/b/a RADISSON MARTINIQUE BROADWAY, and KELLARI PAREA,

LLC, d/b/a THE KELLARI HOSPITALITY GROUP, (the “Corporate Defendants”), STAVROS
                                                 1
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 2 of 28



AKTIPIS, and HAROLD THURMAN (the “Individual Defendants”, and collectively with the

Corporate Defendants, the “Defendants”) and states as follows:

                                        INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he and others similarly situated are entitled to recover from

Defendants: (1) unpaid minimum wages, (2) liquidated damages, and (3) attorneys’ fees and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he

and others similarly situated are entitled to recover from Defendants: (1) unpaid minimum wages,

(2) statutory penalties, (3) liquidated damages, and (4) attorneys’ fees and costs.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

       4.      Venue is proper in the Southern District pursuant to 28 U.S.C. §1391 because one

or more of the Defendants reside therein.

                                            PARTIES

       5.      Plaintiff, IVAN ARCOS, for all relevant time periods, was a resident of Jersey City,

NJ.

       6.      Corporate Defendant, 52 W 33 ASSOCIATES LLC, d/b/a PETIT POULET (the

“Restaurant”), is a domestic business corporation organized under the laws of New York, with a

principal place of business located at 49 W 32nd Street, 2nd Floor, New York, NY, 10001.

Attached hereto as Exhibit A is a Permit/License evidencing the Restaurant’s permittee/licensee

name of “52 W 33 ASSOCIATES LLC, PETIT POULET”.



                                                 2
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 3 of 28



       7.       Corporate Defendant, HERALD HOTEL ASSOCIATES, L.P., d/b/a RADISSON

MARTINIQUE BROADWAY (the “Hotel”), is a domestic business corporation organized under

the laws of New York, with a principal place of business located at 1260 Broadway, a.k.a. 49 W

32nd Street, New York, NY, 10001.

       8.       KELLARI PAREA, LLC, d/b/a THE KELLARI HOSPITALITY GROUP (“THE

KELLARI HOSPITALITY GROUP”), is a domestic business corporation organized under the

laws of New York, with a principal place of business located at 19 West 44th Street, New York,

NY, 10036.

       9.       Individual Defendant, STAVROS AKTIPIS, is a principal and owner of THE

KELLARI HOSPITALITY GROUP.

       10.      Individual Defendant, HAROLD THURMAN, is a principal and owner of

HERALD HOTEL ASSOCIATES, L.P., d/b/a RADISSON MARTINIQUE BROADWAY.

       11.      The Restaurant and the Hotel are commonly operated by Defendants. The

Restaurant provides room service to the Hotel, and is advertised on the Hotel’s website:

https://www.themartinique.com/about.html. Attached hereto as Exhibit B is a description of the

Restaurant included in the Hotel’s service introduction.

       12.      Defendants operate as a single integrated enterprise. Specifically, The Restaurant,

PETIT POULET, and the Hotel, RADISSON MARTINIQUE BROADWAY, are engaged in

related activities and share common ownership:

             a. The Restaurant and the Hotel are located in the same building but use different

                entrances, which clarifies the difference of addresses;

             b. The Restaurant provides room service to all guests staying in the Hotel. Employees

                at the Restaurant, PETIT POULET, are responsible for taking room service orders



                                                  3
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 4 of 28



                from all guests of the Hotel, and are also responsible for delivering those orders to

                guests;

             c. Employees are interchangeable among the Restaurant and the Hotel. Plaintiff in

                fact started his employment with Defendants at Cafe Martinique, a Café located in

                the Hotel building. After Cafe Martinique closed in July 2018, Plaintiff was

                transferred to the Restaurant, PETIT POULET. Other employees similarly were

                transferred on an as-needed basis.

       13.      The Restaurant is operated by Defendant THE KELLARI HOSPITALITY

GROUP, who opened and operates the following restaurants as advertised on its website

https://kellarigroup.com/gallery/:

                a. CESCA

                b. ELYSSIAN FIELDS CAFE

                c. KELLARI DC

                d. KELLARI NY

                e. MARTINIQUE CAFE

                f. PETIT POULET

                g. STRIPHOUSE

                Attached hereto as Exhibit C is a list of the restaurants operated by Defendant THE

       KELLARI HOSPITALITY GROUP from the its website.

       14.      Individual Defendants, STAVROS AKTIPIS, exercised control over the terms and

conditions over Plaintiffs’ employment and those of FLSA Collective Plaintiff and other Class

members. With respect to Plaintiffs, Individual Defendant, STAVROS AKTIPIS, exercised

functional control over the business and financial operations of the Corporate Defendants.



                                                  4
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 5 of 28



Individual Defendant, STAVROS AKTIPIS, had the power and authority to supervise and control

supervisors of Plaintiffs, FLSA Collective Plaintiffs and Class members, and could reprimand

employees.

       15.     Individual Defendants, HAROLD THURMAN, exercised control over the terms

and conditions over Plaintiffs’ employment and those of FLSA Collective Plaintiff and other Class

members. With respect to Plaintiffs, Individual Defendant, HAROLD THURMAN, exercised

functional control over the business and financial operations of the Corporate Defendants.

Individual Defendant, HAROLD THURMAN, had the power and authority to supervise and

control supervisors of Plaintiffs, FLSA Collective Plaintiffs and Class members, and could

reprimand employees.

       16.     At all relevant times, the Corporate Defendants were and continue to be an

“enterprise engaged in commerce” within the meaning of the FLSA and NYLL and the regulations

thereunder.

       17.     The businesses are operated as a joint enterprise, under the common control of the

Individual Defendants. Specifically, the businesses are engaged in related activities, share common

ownership and have a common business purpose.

       18.     At all relevant times, the work performed by Plaintiffs, FLSA Collective Plaintiffs

and Class members was directly essential to the business operated by Defendants.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       19.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt employees, including

but not limited to cooks, food preparers, bartenders, waiters, bussers, food runners, delivery

persons, cashiers, dishwashers, housekeeping persons and porters, employed by Defendants on or



                                                5
       Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 6 of 28



after the date that is six years before the filing of the Complaint (“FLSA Collective Plaintiffs”).

       20.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs have been

and are similarly situated, have had substantially similar job requirements and pay provisions, and

have been and continue to be subjected to Defendants’ decisions, policies, plans, programs,

practices, procedures, protocols, routines, and rules, all of which have culminated in a willful

failure to satisfy all statutory requirements for taking a tip credit. Defendants were not entitled to

take any tip credits under the FLSA, or to compensate FLSA Collective Plaintiffs at sub-minimum

wage base hourly rates.

       21.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective Plaintiffs

are readily ascertainable. For purposes of notice and other purposes related to this action, their

names and addresses are readily available from the Defendants. Notice can be provided to the

FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       22.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all current and former non-exempt employees, including but

not limited to cooks, food preparers, bartenders, waiters, bussers, food runners, delivery persons,

cashiers, dishwashers, housekeeping persons and porters, employed by Defendants on or after the

date that is six years before the filing of the Complaint (the “Class Period”).

       23.     All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member may also be determinable from Defendants’ records. For



                                                  6
       Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 7 of 28



purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       24.     The proposed Class is so numerous such that a joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

Although the precise number of such persons is unknown because the facts on which the

calculation of that number rests presently within the sole control of Defendants, there is no doubt

that there are more than sixty (60) members of the Class.

       25.     Plaintiff’s claims are typical of those claims that could be alleged by any member

of the Class, and the relief sought is typical of the relief, that would be sought by each member of

the Class in separate actions. All the Class members were subject to the same corporate practices

of Defendants, including (i) failing to pay minimum wage, (ii) failing to provide wage statements

in compliance with the New York Labor Law, and (iii) failing to provide wage and hour notices

upon hiring and as required thereafter pursuant to the New York Labor Law. Defendants’

corporate-wide policies and practices affected all Class members similarly, and Defendants

benefited from the same type of unfair and/or wrongful acts as to each Class member. Plaintiffs

and other Class members sustained similar losses, injuries and damages arising from the same

unlawful policies, practices and procedures. Defendants unlawfully claimed a tip credit without

satisfying all statutory requirements for taking a tip credit.

       26.     Plaintiff is able to fairly and adequately protect the interests of the Class and has no

interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.




                                                   7
       Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 8 of 28



       27.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of Class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

       28.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide



                                                  8
       Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 9 of 28



Class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       29.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual lass members, including:

               a) Whether Defendants employed Plaintiff and the Class within the meaning of

                   the New York law;

               b) What are and were the policies, practices, programs, procedures, protocols and

                   plans of Defendants regarding the types of work and labor for which Defendants

                   did not pay the Class members properly;

               c) At what common rate, or rates subject to common methods of calculation, was

                   and are Defendants required to pay the Class members for their work;

               d) Whether Defendants properly notified Plaintiff and the Class members of their

                   hourly rate and overtime rate;

               e) Whether Defendants properly provided notice to members of the Tipped

                   Subclass that Defendants were taking a tip credit;

               f) Whether Defendants provided proper wage statements informing the Tipped

                   Subclass members of the amount of tip credit taken for each payment period,

                   their proper overtime rate of compensation and other information required to be

                   provided on wage statements, as required under the New York Labor Law;

               g) Whether Defendants established the tip payment structure for the Tipped Class

                   members;

               h) Whether Defendants took the proper amount of tip credit allowance under the

                   New York Labor Law;



                                                 9
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 10 of 28



                i) Whether Defendants required Tipped Subclass members to perform non-tipped

                      duties exceeding twenty percent (20%) of each workday;

                j) Whether Defendants established the tip payment structure for Class members

                      without the agreement or consent of the Class members;

                k) Whether Defendants provided to Plaintiff and Class members proper wage and

                      hour notices at date of hiring, per requirements of the New York Labor Law;

                l) Whether Defendants provided to Plaintiff and

                    Class members proper wage statements with each payment of wages as required

                      by New York Labor Law; and

                p) Whether Defendants paid Plaintiff and class members the federal and state

                      minimum wage for all hours worked.

                                     STATEMENT OF FACTS

        30.     In or around July 2018, Plaintiff was hired by Defendants to work as a busser/server

at Cafe Martinique, a Café located in the Hotel building, at 49 W 32nd Street, New York, NY,

10001. Plaintiff’s employment with the Defendants was terminated in October 2019.

        31.     From July 2018 to December 2018, Plaintiff worked five (5) days per week for

eight (8) hours per day, for a total of forty (40) hours each week at an hourly rate of $8.65. From

January 2019 to October 2019, the termination of Plaintiff’s employment with Defendants,

Plaintiff worked similar hours at an hourly rate of $10.00. During Plaintiff’s employment with

Defendants, FLSA Collective Plaintiffs, and Class members worked similar hours and were paid

at similar rates.

        32.     Plaintiff was compensated at sub-minimum base hourly rates, based on a purported

tip credit. However, because Defendants failed to fulfill all requirements for a tip credit, all tip



                                                  10
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 11 of 28



credits taken were wrongfully. Similarly, FLSA Collective Plaintiffs and Class members were

compensated at similar rates with invalid tip credits taken by the Defendants.

       33.     Defendants failed to accurately keep track of the daily amount in tips earned by

Plaintiff, FLSA Collective Plaintiffs and Class members. Defendants also failed to maintain proper

employment records as required by law.

       34.     Throughout his employment, Plaintiff was regularly required to spend more than

twenty percent (20%) of his working time each shift performing non-tipped work. This non-tipped

work included making coffee, ensuring the coffee station was stocked, polishing silverware and

glassware, dishwashing all the plates/cutlery from room service and hotel parties, cutting bread,

polishing silverware and glassware, cleaning floor, loading manager’s car, and picking up phone

calls for room service orders. Likewise, FLSA Collective Plaintiffs and Class members usually

spent more than twenty percent (20%) of their time performing non-tipped tasks.

       35.     Defendants instituted and mandated an illegal tip pooling scheme that Plaintiff,

FLSA Collective Plaintiffs and Class members were required to participate in, even though they

did not consent to such scheme. Specifically, from July 2018 to September 2019, Plaintiff was

required to deliver food service orders to hotel rooms, all the tips Plaintiff received from which

got pooled with waiters, even though they did not participate in room service delivery.

Additionally, Plaintiff no longer has to do room service since September 2019, when new

employees were hired for a new “Room Service” position and are not required to share their room

service tips with Plaintiffs and Class Members.

       36.     In addition, throughout his employment with Defendants, Plaintiff and other room

service waiters were required to perform additional job duties which they did not get tips for.

Specifically, Plaintiff and others must take out garbage if there was any, which is part of the work



                                                  11
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 12 of 28



of a porter or housekeeping person, when they picked up the dishes from hotel guests who ordered

room service food delivery.

       37.     Defendants never provided Plaintiff with wage notices, as required by the NYLL.

Similarly, FLSA Collective Plaintiffs and Class members were never provided with any wage

notices.

       38.     Defendants did not provide Plaintiff with proper wage statements, in violation of

the NYLL. Similarly, FLSA Collective Plaintiffs and Class members were not provided with

proper wage statements.

       39.     Defendants were not entitled to claim any tip credits under the FLSA or NYLL,

because they (i) failed to properly provide notice to all tipped employees that Defendants were

taking a tip credit in violation of the FLSA and NYLL, (ii) failed to provide proper wage statements

informing tipped employees of the amount of tip credit taken for each payment period, or the

hourly rate of tip credit deduction, in violation of the NYLL, (iii) caused tipped employees to

engage in non-tipped duties exceeding 20% of each workday, or two (2) hours of each shift, in

violation of the FLSA and NYLL, (iv) maintained an improper tip pool and misappropriated tips,

and (v) failed to track the amount of tips received daily in violation of NYLL.

       40.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.




                                                12
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 13 of 28



                                   STATEMENT OF CLAIM

                                             COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

       41.     Plaintiff realleges by reference all allegations in the preceding paragraphs of this

class and collective action Complaint as if fully set forth herein.

       42.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207 (a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a).

       43.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       44.      At all relevant times, each Corporate Defendant had gross annual revenues in

excess of $500,000.00.

       45.     At all relevant times, Defendants had a policy and practice of failing to pay the

statutory minimum wage to Plaintiffs for their hours worked. Defendants were also not entitled

to claim any tip credits because they failed to satisfy the statutory requirements under the FLSA.

       46.     Records, if any concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

are in the possession and custody of the Defendants. Plaintiff intends to obtain all records by

appropriate discovery proceedings to be taken promptly in this case and, if necessary, will then

seek leave of Court to amend this Complaint to set forth the precise amount due.

       47.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.



                                                 13
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 14 of 28



       48.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated damages pursuant to the FLSA.

       49.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

minimum wages, and an equal amount as liquidated damages.

       50.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                             COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

       51.     Plaintiff realleges by reference all allegations in the preceding paragraphs of this

class and collective action Complaint as if fully set forth herein.

       52.     At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the New York Labor Law, §§2 and 651.

       53.     Defendants willfully violated Plaintiff and the Class members’ rights by failing to

pay them minimum wages in the lawful amount for hours worked. As factually described above,

Defendants were not entitled to claim any tip credits under the New York Labor Law.

       54.     Defendants failed to properly notify employees of their hourly pay rate and

overtime rate, in direct violation of the New York Labor Law.

       55.     Defendants failed to provide a proper wage and hour notice, on the date of hiring

and annually, to all non-exempt employees per requirements of the New York Labor Law.

       56.     Defendants failed to provide proper wage statements with every payment as

required by New York Labor Law § 195(3).




                                                 14
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 15 of 28



       57.      Due to Defendants’ New York Labor Law violations, Plaintiff and Class members

are entitled to recover from Defendants their unpaid minimum wages, reasonable attorneys’ fees,

liquidated damages, statutory penalties and costs and disbursements of the action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:

             a. A declaratory judgment that the practices complained of herein are unlawful under

                the FLSA and the New York Labor Law;

             b. An injunction against Defendants and their officers, agents, successors, employees,

                representatives and any and all persons acting in concert with them as provided by

                law, from engaging in each of the unlawful practices, policies and patterns set forth

                herein;

             c. An award of unpaid minimum wages due under the New York Labor Law;

             d. An award of statutory penalties as a result of Defendants’ failure to comply with

                New York Labor Law wage notice and wage statement requirements;

             e. An award of liquidated and/or punitive damages as a result of Defendants’ willful

                failure to pay minimum wage pursuant to the New York Labor Law;

             f. An award of prejudgment and post judgment interest, costs and expenses of this

                action together with reasonable attorneys’ and expert fees and statutory penalties;

             g. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

             h. Designation of this action as a class action pursuant to F.R.C.P. 23;

             i. Designation of Plaintiff as Representative of the Class; and

             j. Such other and further relief as this Court deems just and proper.



                                                 15
      Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 16 of 28



                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.

Dated: February 18, 2020

                                                 Respectfully submitted,

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 148 West 24th Street, Eighth Floor
                                                 New York, NY 10011
                                                 Tel.: 212-465-1188
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiff, FLSA Collective
                                                 Plaintiffs and the Class


                                                 By: /s/_C.K. Lee_______________
                                                        C.K. Lee, Esq.




                                                     16
Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 17 of 28




                      Exhibit A
Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 18 of 28
Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 19 of 28




                      Exhibit B
             Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 20 of 28
 (https://twitter.com/TheMartinique)   (https://www.facebook.com/MartiniqueNY)
 (https://www.instagram.com/themartinique/)




About us
Home (index.html) / About us




Your New York City Residence...
              Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 21 of 28

         WELCOME TO THE MARTINIQUE NEW YORK




Historic Hotel in the Heart of Midtown Manhattan
For over 100 years, The Martinique has elegantly re ected the rich history of its vibrant and dynamic location. The
Martinique’s vast lobby also featured an awe-inspiring mosaic-tile oor and an 18-story spiral staircase, both of
which are still very much intact today. In 1916, department store magnate, Rodman Wanamaker, sponsored a
luncheon at the Martinique, bringing together 35 prominent golf professionals and leaders of the game, which
laid the groundwork to form the PGA. The formal birth of The Professional Golfers Association of America came
nearly three months later on April 10, 1916 at the Martinique. Board members of the PGA continue to hold
meetings at the Martinique to this day.

  e Martinique New York is rich in history and steps from world class shopping, dining and major attractions.


                        At the turn of the last century, all the world came to Broadway to
                        shop, dine, irt, nd amusement, and meet acquaintances,” wrote
                        Henry Collins Brown, curator of the Museum of the City of New York.
                        In 1897, the Hotel Martinique on Broadway opened amidst the boom
                        of hotel and theater life. Broadway was said to have a champagne
                        sparkle with an artistic glow, and the trend setting culture found on
                        this famous boulevard ourished. Around the same period,
                        Pennsylvania Station, Macy’s, and the extended PATH train made their
Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 22 of 28
      celebrated debut. It was the perfect time for William R.H. Martin,
      owner and namesake of the Hotel Martinique, to submit plans to
      dramatically increase the size of the Hotel Martinique. Martin hired
      the Hotel Martinique’s original architect, Henry Hardenberg for the
      redesign and expansion. Hardenberg, a slender man, who favored a
      starched high collar and pearl stickpin, was known as one of the
      greatest architects of his time for building Castles in the Air. His
      artistry was built on structural strength that has endured for
      generations.

      According to Christopher Gray, architectural historian “Hardenbergh
      designed buildings for long-term use, not short term pro t”. To his
      credit Hardenberg also designed the Dakota Apartments, the original
      Waldorf Astoria at Fifth Avenue, the Plaza Hotel and the famed Willard
      Hotel in Washington DC. A parade of celebrities, the actress Lillian
      Russell, Diamond Jim Brady, John Wanamaker, Mark Twain, and Oscar
      Hammerstein, were constant visitors at his architectural gems. With
      the expansion completed, the Hotel Martinique re-opened on
      December 21, 1910 to a fanfare of elegantly dressed guests who arrived
      in horse drawn carriages. They were immediately impressed when
      they entered the vast lobby, which featured an inspiring mosaic tile
        oor and an 18-story spiral staircase, both of which are intact today.

      Signi cant to the legendary history of the Martinique is the formation
      of the Professional Golfers Association of America. On April 10, 1916
      department store magnate Rodman Wanamaker met with other
      prominent golfers at the Hotel Martinique, to sign the constitution
      forming the PGA of America. On August, 31st, 2011, the PGA Gallery at
      the Radisson Martinique of cially opened in grand style with a ribbon
      cutting ceremony led by the hotel's General Manager and members
      of the PGA. To celebrate the event, Mayor Michael Bloomberg
      proclaimed August 31st PGA Day in New York City. The Radisson
      Martinique was presented with a Proclamation that will be displayed
      in the new PGA Gallery at the Martinique.

      Just steps from the Martinique, construction of the Empire State
      Building began on March 17, 1930. Just over a year later, President
      Hoover pressed a button in Washington, D.C. of cially opening and
      turning on the Empire State Building’s lights for the rst time. At that
      same moment, guests celebrated at the Martinique, by lifting Their
      glasses and toasting their new neighbor, the Empire State Building.
      On the register of Historic Hotels of America, the Martinique still
      stands amidst the excitement of Midtown Manhattan, near the
      Empire State Building, Madison Square Garden, Penn Station, Macy’s
      Flagship Store at Herald Square, Chelsea Art Galleries, and SoHo
      Bistros and Restaurants. Just as it was during the Gilded Age, the
      Hotel remains a symbol of Grand Hospitality, in the same stunning
      Beaux Art Building of 1896.
             Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 23 of 28

OUR SERVICES
Our main goal is to make your stay in Midtown Manhattan as comfortable and convenient as possible. Relax in
one of our 531 spacious rooms and suites, and enjoy thoughtful amenities like room service and more. Our
central location makes it easy to walk to iconic New York City favorites like Times Square, Madison Square Garden
and Broadway shows.





Parking
There is a parking garage conventiently located across from the hotel. Long term and short term parking is
available.




Fitness Center
We are pleased to introduce our new tness facilities in a brand new space on the lower level - featuring all new
equipment, complimentary water and towel service and private key access.





Restaurant
Petit Poulet ~ French Bistro & Wine Bar serves a la carte breakfast, lunch, and dinner from 6:30am until 11:00pm.
In a charming and intimate setting, Petit Poulet is an ode to classic Parisian bistros.
              Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 24 of 28




Banquet
Our meeting rooms, boardroom and grand ballroom are perfect for your next catered event or meeting. What
ever your event, the Martinique staff is ready to create your perfect day.




                                                   
   New York City seen from the Queensboro Bridge is always the city seen for the rst
           time, in its rst wild promise of all the mystery and beauty in the world...

                                              F. Scott Fitzgerald




    (https://hiltonhonors3.hilton.com/en/index.html)

  (https://curiocollection3.hilton.com/en/index.html)

           (https://twitter.com/TheMartinique)          (https://www.facebook.com/themartinique)

                               (https://www.instagram.com/themartinique/)



SITE USAGE AGREEMENT (HTTPS://HILTONHONORS3.HILTON.COM/EN/POLICY/SITE-USAGE-AGREEMENT/ENGLISH.HTML)
              Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 25 of 28
COOKIES STATEMENT (HTTPS://HILTONHONORS3.HILTON.COM/EN/POLICY/COOKIES-STATEMENT/ENGLISH.HTML)

@ HILTON 2019 (HTTPS://HILTONHONORS3.HILTON.COM/EN/POLICY/SITE-USAGE-AGREEMENT/ENGLISH.HTML)

HILTON HONORS DISCOUNT (HTTPS://WWW3.HILTON.COM/EN/TERMS/HHONORS-DISCOUNT.HTML)

PRIVACY POLICY (HTTPS://HILTONHONORS3.HILTON.COM/EN/POLICY/GLOBAL-PRIVACY-STATEMENT/INDEX.HTML)

PACKAGE POLICY (HTTPS://WWW.THEMARTINIQUE.COM/PACKAGEPOLICY.HTML)




© 2020 Martinique New York on Broadway. All rights reserved.
Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 26 of 28




                      Exhibit C
                     Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 27 of 28




                                                                         RESTAURANTS
                                                          KELLARI (HTTPS://KELLARIGROUP.COM) > RESTAURANTS




                                                                        Restaurants
                                                                     OUR RESTAURANTS



                   ALL     CESCA       ELYSSIAN FIELDS CAFE      KELLARI DC        KELLARI NY        MARTINIQUE CAFE    PETIT POULET       STRIPHOUSE




                                                                      NEWSLETTER
                                                              Sign up with your email to get our latest news


                                                             Enter Your Email Address                SIGN UP




ABOUT


The Kellari Hospitality Group specializes in helping you celebrate life’s most important moments. Our beautiful private and semi-private dining spaces, customizable menus

and knowledgeable and friendly staff ensure that your event will be unforgettable.


                             

(HTT    (HTT    (HTT     (HTT   (HTT
CONTACT TIMES
PS:/    PS:/    PS:/     PS:/   PS:/

 /W -/TW
Monday Tuesday /W        /W     /W                                                      ------ 08:00 - 21:00

WW      ITTE    WW       WW     WW
WW.        ITTE   WW.
                        Case 1:20-cv-01405-PAE-KHP Document 1 Filed 02/18/20 Page 28 of 28
                         WW. WW.
Wednesday                                                                                ------ 08:00 - 21:00
Thursday
 FAC R.CO- Friday LINK   PINT   INST                                                     ------ 08:00 - 21:00
Saturday                                                                                 ------ 08:00 - 18:00
 EBO
Sunday     M/S    EDIN   ERE    AGR                                                      ------ 12:00 - 14:00
Public Holidays                                                                          ------ 12:00 - 14:00
OK.C       AAK    .CO    ST.C   AM.C

INSTAGRAM
OM/ TIPI  M/C            OM/    OM/

KEL         S)    OMP    SAK    KEL
Instagram did not return a 200.
Follow Us (//instagram.com/https://www.instagram.com/kellariny/)
LARI              ANY    TIPI   LARI

HOS               /728    S/)   NY/)

PITA              794/
                                         © Copyrights 2019 - All Rights Reserved - Designed And Powered By Adviser (Https://Www.Adviser.Gr)

LITY               )

 /)
